Exhibit 10.1
January 25, 2011


John J. O’Connor
3613 West 155th Street
Overland Park, KS 66224
913-897-1127


Dear Sean,
 
SeraCare Life Sciences, Inc. is very pleased to offer you the full-time, exempt
position titled Vice President,  Sales and Marketing starting as soon as
possible and contingent upon several items identified on page 2 of this offer
letter which includes back ground and reference checks.  Anticipated start date
is March 1, 2011.  Your direct supervisor will be Susan L.N. Vogt, President and
CEO. Your regular work schedule will be Monday – Friday at our Milford
headquarters, starting no later than 8:30 am. Typical business hours are 8:30 am
- 5:00 pm; however, as I know you are aware, this position is expected to work
longer hours when business demands require. Your primary place of employment
will be our Milford facility with domestic and international travel anticipated
and reimbursed according to our T&E Policy.
 
Your total compensation package includes the following components:
 
Base Compensation:  $4,230.77/weekly, this annualizes to $220,000
 
Management Incentive Program (MIP):      Potential of 30% of base compensation
earned in the fiscal year based on achievement of company-wide and personal
goals


Restricted Stock:  A recommendation will be made to the Compensation Committee
of the Board of Directors to grant you 35,000 restricted stock shares at their
next regularly scheduled Committee meeting subsequent to your date of hire.


Relocation:  Our relocation package, in connection with the relocation of your
principal residence from Overland Park, KS to a reasonable commuting distance of
the Company’s offices located in Milford, Massachusetts includes the following:


Total Relocation Budget:     Not to exceed $80,000 in total
Eligible Components:
 
·
Costs related to a Moving Company for relocation to Massachusetts from Kansas

 
·
Costs related to temporary storage of household goods

 
·
Cost related to temporary housing in Massachusetts through no later than end of
June while your children are in school before you and your family officially
moves.  (SeraCare will arrange this for you)

 
·
Reasonable closing costs and real estate commissions incurred in connection with
the sale of your Overland Park residence and the purchase of a residence in the
Milford, MA area

 
·
Reasonable travel expenses incurred by you, including airfare for you and your
immediate family, hotel and car rental during this transition period

 
·
Gross-up payment for income taxes incurred by you as a result of the relocation
reimbursement

 
·
Relocation must be concluded no later than September 1, 2011 and employment must
be active and continuous during this transition.

 
·
Any reimbursement to you shall be paid no later than Dec 31 of the year
following the year the expense was incurred and shall be provided in compliance
with all requirements of Section 409A of the Internal Revenue Code.



Page 2 – Sean O’Connor – Vice President, Sales and Marketing
 
 
 

--------------------------------------------------------------------------------

 
 
Requirements for
Payment
 
Employment by SeraCare Life Sciences
Documentation to support each reimbursement request
     
Contingencies
 
I, John J. O’Connor, agree to reimburse SeraCare Life Sciences, Inc. 100% of
reimbursed relocation expenses if I should resign from employment prior to two
full years of employment
 
I, John J. O’Connor, agree to reimburse SeraCare Life Sciences, Inc. 50%
reimbursement to SeraCare Life Sciences, Inc. if I should resign prior to my
third full year of employment
          I, John J. O’Connor, agree that SeraCare Life Sciences, Inc. shall be
entitled to withhold all or a portion of such repayment from any compensation or
other monies due me, should I resign from employment prior to concluding my
third year of employment and that I will be responsible for repayment in full of
the remaining balance should I resign.

 
In addition you will immediately be eligible for the following benefits:
 
 
v
Approximately 10 Paid Holidays/Year

 
v
Group Travel Accident Insurance

 
v
Access to the SeraCare Employee Assistance Program

 
v
Referral Bonus Program

 
The first of the month following your date of hire you will be eligible for the
following benefits:
 
 
v
Major Medical and Prescription Drug Plan through Blue Cross Blue Shield of MA,
which is a PPO that allows you the choice of in and out of network providers

 
v
Dental Plan through Delta Dental

 
v
Pre-Tax Plan for Employee Health Insurance Contributions

 
v
Life and AD&D Insurance

 
v
Long Term Disability Insurance

 
v
Access to the SeraCare Life Sciences, Inc. 401(k) Profit Sharing Plan



After 90 days of continuous employment, you will receive the following benefits:
 
 
v
Flexible Spending Account(s) for Dependent Care and/or Medical Expenses

 
v
Short Term Disability Insurance

 
You were provided with a detailed summary of the benefits package at the time of
your interview. Please do not hesitate to let me know if you have any questions.
 
Please note that the offer we are presenting you is contingent upon several
items: (1) satisfactory verification of your eligibility to work in the United
States; (2) satisfactory completion of your background verification and
reference checks; (3) your confirmation that you are not subject to any
confidentiality or non-competition agreements or any other similar type of
restriction that would affect your ability to devote your full-time attention to
work at SeraCare Life Sciences, Inc. and finally, (4) as with all employees of
SeraCare Life Sciences, Inc., you will be asked to sign an Employee
Confidentiality Agreement which is enclosed. In order to expedite the first
item, a copy of the Immigration and Naturalization Form I-9, required of all
employees, is enclosed for your review.
 
Page 3 – Sean O’Connor – Vice President, Sales and Marketing
 
 
 

--------------------------------------------------------------------------------

 
 
Please review the list of required documents and be sure to bring the original
documents with you on your first day of employment. As an employee of SeraCare,
you will be an “at-will” employee. This means that you will not be obligated to
continue to remain employed by the Company for any specified period of time, and
likewise, the Company will not be obligated to continue your employment for any
specific period and as such, either you or SeraCare may terminate your
employment at any time, with or without notice and with or without cause.
 
We are looking forward to you joining the SeraCare Life Sciences team, and are
confident you will make a valuable contribution to the Company.  Please contact
me at your earliest convenience regarding your decision to accept this offer of
employment and to confirm your start date. A verbal acceptance will allow me to
initiate the background verification process. At that time, I will require your
Social Security Number, Date of Birth and Driver’s License information. You will
need to sign and return this letter to me indicating your acceptance of the
position as offered no later than end of day Monday, January 31, 2011.  You will
report to me on your first day of work in Milford, at which time you will
complete safety and HR orientation and we will review other items such as
payroll and benefits paperwork.
 
Should you have any questions, please do not hesitate to call me at
508-244-6404.  I look forward to hearing from you.


Sincerely,
Employee Acceptance:
             
/s/ Kathi Benjamin
         
Kathi Benjamin
   
Vice President, Human Resources
Signature: /s/ John J. O’Connor
 Date:  January 28, 2011



Cc: Susan L.N. Vogt, President and CEO
 
 
 

--------------------------------------------------------------------------------

 